Title: To James Madison from Thomas Lyman, 25 January 1803
From: Lyman, Thomas
To: Madison, James


Washington, Jany. 25th. 1803.
To the Commissioners of the United States, appointed in pursuance of the acts of Congress relative to the government of the Missisippi Territory.

The present representation is submitted, as explanatory of the general statement already presented by the undersigned Agent for the Company of Military Adventurers and their Associates. This is done, from respect to an opinion, expressed on the part of the Commissioners, that the people who went upon the lands in question, and those who were driven off, might justly claim, although the Company as such could not support a legal claim, and that any explanations relative to this subject should be made in writing for the consideration of the Commissioners.
The Company, for whose benefit the claim is exhibited, consists of individuals, or the representatives of individuals, who went upon the lands in question as settlers. In the year 1796, they agreed to take measures for obtaining a confirmation of the lands to them, and for this purpose enrolled their names. Under this enrolment, they retained the former name of the Company, and are distinguished by the denomination of the New Roll. They agreed mutually to defray the expence of pursuing their claim as a common concern, and to share equally in whatever might be obtained for them. All the settlers, and representatives of settlers, who went upon the lands under the original company, are entitled, to their respective shares in the premises, as members of the Company in its present state.
Thomas Lyman Agent.
